Matter of Bronstein (2017 NY Slip Op 00163)





Matter of Bronstein


2017 NY Slip Op 00163


Decided on January 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
LEONARD B. AUSTIN, JJ.


2012-01513

[*1]In the Matter of Diana Bronstein, a suspended attorney. (Attorney Registration No. 4409850)



DECISION & ORDER
Motion by Diana Bronstein for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Bronstein was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 20, 2006. By decision and order on motion of this Court dated June 1, 2012, Ms. Bronstein was suspended from the practice of law, pursuant to former 22 NYCRR 691.4(l)(1)(ii) and (iii), the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against her, and the matter was referred to the Honorable Harry E. Seidell, as Special Referee, to hear and report. By opinion and order of this Court dated March 12, 2014, Ms. Bronstein was suspended from the practice of law for a period of two years based on four charges of professional misconduct, with credit for the time elapsed under the decision and order on motion dated June 12, 2012 (see Matter of Bronstein, 117 AD3d 12). By decision and order on motion of this Court dated June 11, 2015, Ms. Bronstein's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Diana Bronstein is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Diana Bronstein to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court